Citation Nr: 0711457	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for major depressive 
disorder.  The veteran filed a notice of disagreement (NOD) 
in May 2004, and the RO issued a statement of the case (SOC) 
in August 2004.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2004.  In August 2005, the RO continued the denial of 
the claim (as reflected in the August 2005 supplemental SOC 
(SSOC).

In his substantive appeal, the veteran requested a Board 
hearing at the RO, and one was scheduled for June 2006.  In 
an April 2006 letter, the RO notified the veteran of the time 
and date of the hearing; however, the veteran did not appear 
for the hearing or request a postponement, and the hearing 
notice was not returned to the RO as undeliverable.  Under 
these circumstances, the veteran's Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Prior to its May 2006 certification of the appeal to the 
Board, the RO, in February 2006, received VA outpatient 
treatment (VAOPT) and private treatment records, some of 
which related to the veteran's depression, for which he is 
claiming service connection.  The RO considered this evidence 
in connection with the veteran's claims for service 
connection for PTSD and for alcohol and drug abuse (both of 
which it denied in February 2006), but did not consider this 
evidence in connection with the claim for service connection 
for depression or issue a SSOC reflecting such consideration.  
Under these circumstances, the Board must remand this matter 
to the RO for consideration of the claim in light of the 
additional evidence received, in the first instance, and for 
issuance of a SSOC reflecting such consideration.  See 38 
C.F.R. §§ 19.31, 19.37 (2006).  

The Board also finds that further development of the claim is 
warranted prior to issuance of an SSOC, as explained below.

In his October 1976 report of medical history prepared 
contemporaneous to the separation examination, the veteran 
noted that he had or had previously had depression or 
excessive worry and nervous trouble, and these symptoms were 
noted in the physician's summary of the report.  These 
symptoms had not been noted in the November 1975 report of 
medical history contemporaneous to the enlistment 
examination.  In addition, the veteran's personnel file 
reflects that he received a counseling letter regarding poor 
job performance, was punished for possessing marijuana, and 
received an early discharge from service.  Post-service, 
August 2003 and other treatment records from St. Joseph's 
Hospital diagnose depression and bipolar disorder, and the 
VAOPT notes contain diagnoses of bipolar disorder and 
references to depression.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim).  38 
U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While service medical records include no notations 
regarding treatment or diagnoses of a psychiatric disability 
including depression, the Board notes that the threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.  In this case, the Board finds that the 
veteran's report of depression and nervous trouble at 
separation, along with the evidence of in-service 
disciplinary problems, and post-service evidence of 
depression, and are sufficient to warrant a VA examination to 
obtain a medical nexus opinion.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may result in a denial of the claim (as it will be considered 
on the basis of evidence already of record).  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should supplement the record with 
outstanding pertinent records.

March 2005 and other VAOPT notes reflect that the veteran is 
receiving VA vocational rehabilitation benefits.  Although 
these records include notes from vocational rehabilitation 
discussions, there is no separate file containing 
documentation from VA's vocational rehabilitation program.  
Thus, it appears that vocational rehabilitation records exist 
that are not associated with the current record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Therefore, the RO should obtain and associate 
with the claims file any existing VA Chapter 31 vocational 
rehabilitation file pertaining to the veteran.

Additionally, a February 2005 VAOPT record reflects that the 
veteran applied for Social Security Administration (SSA) 
disability benefits based on his diagnosed depression.  
Subsequent VAOPT records reflect that the veteran 
participated in an SSA disability hearing.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 413, 416 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  When the VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak, 2 
Vet. App. at 372; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file copies of all medical 
records from the SSA proceedings relating to the veteran's 
application for disability benefits, including any disability 
determination and the records underlying such determination.  
In doing so, the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) (2006) with respect to 
requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should clearly 
explain the respective responsibility and the veteran in 
obtaining evidence, request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of all applicable precedent, including 
the recent decision in Dingess/Hartman, 19 Vet. App. 473 
(2006)-specifically as regards disability rating and 
effective date (two of five elements of a claim for service 
connection)-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  As indicated above, the 
RO's adjudication of the claim must include consideration of 
the VA and private medical evidence received at RO in 
February 2006. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should obtain and associate 
with the claims file the veteran's VA 
Chapter 31 vocational rehabilitation 
file.

2.  The RO should request that SSA 
furnish a copy of any disability 
determination and the medical records 
underlying such determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c)(2) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also clearly explain the 
respective responsibilities of VA and the 
veteran in obtaining Federal and non-
Federal evidence and invite the veteran 
to submit all pertinent evidence in his 
possession.  The RO should ensure that 
its notice meets the requirements of 
Dingess/Hartman, cited to above-
specifically as regards disability 
ratings and effective dates.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the veteran, 
and the report of examination should 
include discussion of the veteran's 
documented medical history and 
assertions. All appropriate tests and 
studies (to include psychological 
testing, if deed warranted), should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's 
depression is medically related to the 
veteran's military service, to 
particularly include a self-reported 
history of depression at service 
separation, and/or documented in-service 
disciplinary problems.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence-to 
specifically include consideration of the 
VA and private medical evidence received 
at RO in February 2006-and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



